Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 7 September 2021. The drawings were received on 7 September 2021.  These drawings are acceptable and have overcome the objection to the drawings. Applicant's arguments and amendment to claim 1 have been fully considered but they are not persuasive.
Specification
The disclosure is objected to because of the following informalities: The formulas for α-SiAlON and β-SiAlON in pargraph [0013] are incorrect. The formula for α-SiAlON based phosphors is Ca(Si,Al)12(N,O)16 and for β-SiAlON is Si6-xAlxN8-xOx, where 0<x<4.2. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  The formulas for the claimed α-SiAlON and β-SiAlON in pargraph [0013] are incorrect. The formula for α-SiAlON based phosphors is Ca(Si,Al)12(N,O)16 and for β-SiAlON is Si6-xAlxN8-xOx, where 0<x<4.2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for nitride phosphors of formula (1) or for nitride phosphors where the matrix has the formula (La,Y)3Si6N11 which has two or more maximum absorption points in the FTIR spectrum range of 3200-3000 cm-1 or a maximum absorption point in the FTIR spectrum range of 3720-3760 cm-1, does not reasonably provide enablement for nitride phosphors having a matrix formula selected from the groups consisting of  α-SiAlON, β-SiAlON, (Sr,Ca)2Si5N8, (Sr,Ca)AlSi4N7 or (Ba,Sr,Ca)Si2O2N2 having two or more maximum absorption points in the FTIR spectrum range of 3200-3000 cm-1 or a maximum absorption point in the FTIR spectrum range of 3720-3760 cm-1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The specification only teaches how to produce nitrides having formula (1), which includes  nitride phosphors where the matrix has the formula (La,Y)3Si6N11, so that they have the above FTIR spectrum. The specification is silent as to how to produce any other nitride phosphor so that they have the above FTIR spectrum and there is no indication or guidance in the art to teach one of ordinary skill in the art how to produce nitride phosphors having this FTIR spectrum if it is not inherent. It would take undue experimentation to determine what processing conditions are necessary to produce nitride phosphors having this FTIR spectrum and which have a formula different from that of formula (1). 
2Si5N8, (Sr,Ca)AlSi4N7 or (Ba,Sr,Ca)Si2O2N2 to have the claimed FTIR spectrum, if it is not inherent. Applicants did not address the rejection, have they have presented any evidence that the claimed FTIR spectrum is inherent in nitride phosphors having a matrix formula selected from the groups consisting of  α-SiAlON, β-SiAlON, (Sr,Ca)2Si5N8, (Sr,Ca)AlSi4N7 or (Ba,Sr,Ca)Si2O2N2, nor have they presented any evidence that it would not take undue experimentation for one of ordinary skill in the art to determine what processing conditions are necessary to produce nitride phosphors having this FTIR spectrum and which have a matrix formula selected from the groups consisting of  α-SiAlON, β-SiAlON, (Sr,Ca)2Si5N8, (Sr,Ca)AlSi4N7 or (Ba,Sr,Ca)Si2O2N2. The rejection is maintained.
Allowable Subject Matter
Claims 7-14 and 19-21 are allowed.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims are allowable for the reasons given in the previous action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/15/21